              Case 1:08-cr-01092-DC Document 146
                                             144 Filed 05/20/20
                                                       05/19/20 Page 1 of 1
                                              U.S. Department of Justice
     [Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         May 19, 2020

     BY ECF
     Hon. Denny Chin
     United States Circuit Judge
     United States Court of Appeals for the Second Circuit
     40 Foley Square
     New York, New York 10007

     Re: United States v. Shereshevsky et al, 08 Crim. 1092 (DC)

     Dear Judge Chin:

             The Government writes to request an extension of time to respond to the compassionate
     release motion filed by defendant Joseph Shereshevsky. The motion was filed on May 7, and, on
     May 11, the Court set a deadline of May 18 for the Government to respond.

            None of the prosecutors on the docket remain at this Office, and the Government did not
     become aware that the motion had been filed until the defendant brought it to the attention of the
     United States Attorney’s Office this afternoon. The Government accordingly requests an
     extension of time until Friday, May 22, to file its response.



                                                  Respectfully Submitted,
Application GRANTED.                              GEOFFREY S. BERMAN
Defendant’s time to reply to                      United States Attorney
the government’s response
is extended until June 1,
                                              by: /s/ Kevin Mead
2020.                                             Kevin Mead
                                                  Assistant United States Attorney
                                                  (212) 637-2211
SO ORDERED.

s/Denny Chin
U.S. Circuit Judge
Sitting by Designation
May 20, 2020
